EXHIBIT 99.1 Finish Line Reports Fourth Quarter and Fiscal Year 2011 Results Q4 same-store sales up 4% and Q4 GAAP EPS up 12.5% to $0.63 per share; Q4 non-GAAP EPS $0.65 per share INDIANAPOLIS, March 24, 2011 – The Finish Line, Inc. (NASDAQ: FINL) today reported results for the fourth quarter and full fiscal year 2011, representing the 13-week and 52-week periods ended February 26, 2011. Fourth Quarter Results Net sales increased 2.7% to $384.6 million in the fourth quarter compared to $374.5 million a year ago. Comparable store net sales increased 4.0% in the fourth quarter on top of an increase of 10.0% for the same period a year ago. Finish Line reported fourth quarter income from continuing operations of $34.3 million, or $0.63 per diluted share, compared to income from continuing operations of $30.8 million or $0.56 per diluted share a year ago, representing a 12.5% earnings per share increase.These results include a $1.2 million fourth-quarter pre-tax, non-cash charge related to store asset impairments.The year-ago results included $2.6 million of pre-tax income associated with a change in the estimate for gift card forfeitures (which is included in net sales), as well as a $6.8 million pre-tax, non-cash charge related to store asset impairments.Excluding these items, non-GAAP income from continuing operations for the fourth quarter fiscal 2011 was $35.0 million or $0.65 per diluted share compared to $33.3 million or $0.61 per diluted share for the same period a year ago. A reconciliation of these GAAP to non-GAAP financial measures is found in the tables at the end of this news release. Merchandise inventories increased 1.4% to $193.5 million at the end of the quarter compared to $190.9 million a year ago.On a per-square-foot basis, inventories were up 2.1%. At year-end, the company had no interest-bearing debt and $299.3 million in cash and cash equivalents, up from $234.5 million at the end of the fourth quarter a year ago.The company repurchased 0.4 million shares of its outstanding common stock in the fourth quarter, totaling $6.2 million.For the full year, Finish Line repurchased 1.6 million shares totaling $22.2 million. Full Fiscal Year 2011 Results For the 52 weeks ended February 26, 2011, net sales increased 4.8% to $1.23 billion compared to $1.17 billion last year.Comparable store net sales increased 6.3% compared to a 0.5% decrease last year. For fiscal 2011, the company reported income from continuing operations of $68.9 million or $1.26 per diluted share compared to income from continuing operations of $50.8 million or $0.92 per diluted share for the same period a year ago, representing a 37.0% earnings per share increase. Fiscal 2011 results include a $1.2 million fourth-quarter pre-tax, non-cash charge related to store asset impairments. Prior-year results included the $2.6 million of pre-tax income for gift card forfeitures, the $6.8 million pre-tax, non-cash charge for store asset impairments and a one-time, third-quarter tax benefit of $6.5 million related to a terminated merger and related litigation.Excluding those items, fiscal 2011 non-GAAP income from continuing operations was $69.6 million or $1.28 per diluted share compared to $46.8 million or $0.85 per diluted share for the same period a year ago, representing a 50.6% earnings per share increase.A reconciliation of these GAAP to non-GAAP financial measures is found in the tables at the end of this news release. “The fourth quarter was a strong finish to an outstanding year,” said Chairman and Chief Executive Officer Glenn Lyon.“Finish Line continues to deliver results that demonstrate we are well on our way to achieving our long-term financial objectives.Operating margins are now 9%, headed toward our goal for annual double-digit operating margins.We have achieved inventory turns of three times and expect to sustain that level.These results have been attained with sales per square foot in our stores that are well below our historical highs, clearly illustrating the opportunity we have to get more growth from our existing business.We plan to unlock that growth by driving the top line in our stores and by continuing to increase e-commerce sales with the goal of doubling online sales within three years.Our capital allocation strategy calls for significant investments this year to support our company’s three strategic priorities—driving growth from our existing business, going outside of our existing business for long-term growth and being more aggressive in opportunistic share repurchases to drive returns for our shareholders.” March Sales Update Comparable store net sales on a month-to-date basis for the period of February 27, 2011 through March 20, 2011 increased 10.1% on top of a 15.4% increase for the same period a year ago. Q4/Full Year 2011 Conference Call Tomorrow, March 25 Finish Line will host a conference call for investors Friday, March 25, 2011 at 8:30 a.m. Eastern.To participate in the live conference call, dial 866-923-8645 (US and Canada) or 660-422-4970 (International), conference ID#48591981. To listen online, visit www.finishline.com. A replay of the conference call can be accessed approximately two hours following the completion of the call by dialing 800-642-1687, conference ID#48591981. This recording will be made available through Sunday, March 27, 2011.In addition, this replay of the conference call will be available at www.finishline.com. Q1 FY 2012 Release/Conference Call Date June 23/24 The company expects to report first quarter results June 23, 2011 after market close followed by a conference call June 24, 2011 at 8:30 a.m. Eastern. Annual Meeting Date July 21 The company’s Board of Directors has established July 21, 2011 as the 2011 annual meeting date with May 20, 2011 as the record date for this meeting. About Finish Line Finish Line is a premium retailer of athletic shoes, apparel and accessories. Headquartered in Indianapolis, Finish Line operates 663 stores in malls across the United States.More than 11,000 Finish Line sneakerologists help customers each day connect with their sport, their life and their style. Online shopping is available at http://www.finishline.com/ and mobile shopping is available at m.finishline.com. Follow Finish Line on Twitter at Twitter.com/FinishLine and "like" Finish Line on Facebook at facebook.com/FinishLineUSA. Forward-Looking Statements This news release includes statements that are or may be considered “forward-looking” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These forward-looking statements generally can be identified by the use of words or phrases such as “believe,” “expect,” “anticipate,” “intend,” “plan,” “foresee,” “may,” “will,” “estimates,” “potential,” “continue,” or words and phrases of similar meaning. Statements that describe objectives, plans or goals also are forward-looking statements. All of these forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those contemplated by the relevant forward-looking statements. The principal risk factors that could cause actual performance and future actions to differ materially from the forward-looking statements include, but are not limited to, the company’s reliance on a few key vendors for a majority of its merchandise purchases (including a significant portion from one key vendor); the availability and timely receipt of products; fluctuations in oil prices causing changes in gasoline and energy prices, resulting in changes in consumer spending and utility and product costs; product demand and market acceptance risks; further deterioration of economic and business conditions; the inability to locate and obtain acceptable lease terms for the company’s stores; the effect of competitive products and pricings; loss of key employees; management of strategic growth initiatives; and the other risks detailed in the company’s Securities and Exchange Commission filings. Readers are urged to consider these factors carefully in evaluating the forward-looking statements. The forward-looking statements included herein are made only as of the date of this report and Finish Line undertakes no obligation to publicly update these forward-looking statements to reflect subsequent events or circumstances. The Finish Line, Inc. Consolidated Statements of Income (In thousands, except per share and store data) Thirteen Thirteen Fifty-Two Fifty-Two Weeks Ended Weeks Ended Weeks Ended Weeks Ended February 26, February 27, February 26, February 27, (Unaudited) (Unaudited) (Unaudited) Net sales $ Cost of sales (including occupancy costs) Gross profit Selling, general and administrative expenses Store closing costs Impairment charges Operating income Interest income, net 44 Income from continuing operations before income taxes Income tax expense Income from continuing operations Loss from discontinued operations, net of income taxes (5 ) Net income $ Income (loss) per diluted share: Income from continuing operations $ Loss from discontinued operations - ) - ) Net income $ Diluted weighted average shares outstanding Dividends declared per share $ Store activity for the period (Finish Line only): Beginning of period Opened - - 11 5 Closed (5
